Citation Nr: 0927201	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  94-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972, November 1990 to July 1991, and January 2003 to May 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  A hearing before a hearing 
officer at the RO was conducted in September 1993.

In a November 2007 Board decision, the petitions to reopen 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus were granted, and the claims were 
remanded for further development and consideration.  

From April 2009 to June 2009, the Veteran submitted 
additional evidence.  


FINDINGS OF FACT

1.  The currently diagnosed bilateral hearing loss is shown 
to be etiologically related to acoustic trauma that the 
Veteran experienced during service.

2.  The currently diagnosed tinnitus is shown to be 
etiologically related to acoustic trauma loss that the 
Veteran experienced during service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Since, in this decision, the Board is granting service 
connection for the disabilities at issue, this is the 
greatest benefit the Veteran can receive under the 
circumstances.  Any failure to notify or assist him is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To establish service 
connection for a disability, a claimant must submit: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be allowed on 
a presumptive basis for organic diseases of the nervous 
system, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records from the Veteran's first period of 
service from July 1969 to February 1972 are negative for any 
complaints of or findings of bilateral hearing loss or 
tinnitus.  Treatment records from the late 1970's to the 
present note that the Veteran has complained of hearing loss 
and tinnitus starting during his first period of service.  A 
Marine Corps Reserve audiological evaluation in September 
1986, a June 1992 audiological examination, and subsequent 
audiological examinations reflect impaired hearing as defined 
by VA regulation.  See 38 C.F.R. § 3.385.  So the only 
question remaining is whether the Veteran's current hearing 
loss and tinnitus were incurred in or aggravated by service.  

A fee basis examination was conducted in August 2008.  The 
examiner stated that it was at least as likely as not that 
the Veteran's bilateral hearing loss and tinnitus were caused 
by inservice noise exposure, including during his first 
period of service from July 1969 to February 1972.  Thus 
service connection is warranted for bilateral hearing loss 
and tinnitus.  See Pond, supra.

The Veteran has submitted military documents demonstrating 
that he has received combat decorations for his second and 
third periods of service from November 1990 to July 1991 and 
January 2003 to May 2004.  However, the regulations 
pertaining to combat veterans need not be considered for the 
Veteran to prevail on his claims, as a medical expert has 
stated that his bilateral hearing loss and tinnitus were 
caused, in part, by noise exposure from his first period of 
service from July 1969 to February 1972.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


